Citation Nr: 1600622	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colin M. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned Veterans
Law Judge (VLJ) in March 2014, and a copy of the hearing transcript is of record.

In November 2014, the Board remanded the claim for further development.  

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is service-connected for status post left total hip replacement with traumatic arthritis, with residual healed scar (left hip disability), rated at 50 percent, and degenerative disc disease, lumbar spine (low back disability), rated as 20 percent disabling; resulting in a combined disability rating of 60 percent.
 
 2.  Resolving all doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.







CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met, and a TDIU rating is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  Analysis

The Veteran contends that he is unemployable due to his service-connected hip and low back disabilities.  Specifically, the Veteran asserts that his disabilities prevent him from performing his duties as an Information Technology (IT) Salesperson because the position required him to travel regularly and be on his feet over 6 hours per day.  See, e.g., December 2010 statement.  He further states that he has worked only in this field for 40 years, and thus he is unable to find employment of a sedentary nature.  See, e.g., July 2014 statement.

VA will grant a total disability based upon individual unemployability (TDIU) when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from securing or following a substantially gainful occupation.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

The Veteran is service-connected for status post left total hip replacement with traumatic arthritis, with residual healed scar (left hip disability), rated at 50 percent, and degenerative disc disease, lumbar spine (low back disability), rated as 20 percent disabling.  His total combined rating is 60 percent.  However, the Board finds that the Veteran's service-connected disabilities arise from a common etiology, and thus may be considered as one disability.  Id.  In this regard, the Board notes its November 2014 decision, which granted service connection for low back disability as secondary to left hip disability.  Accordingly, these disorders may be considered cumulatively for determining whether the Veteran meets the criteria for a schedular TDIU throughout the entire period on appeal.

The evidence indicates that the Veteran is currently unemployed.  He last worked in July 2010 in IT sales.  His work entailed traveling to different companies to sell equipment.  He reported standing/walking 5 to 6 hours per day, and sitting 1 to 2 hours per day.  He is in receipt of Social Security Administration (SSA) benefits, due to a primary diagnosis of degenerative disc disease and a secondary diagnosis of osteoarthritis of the hips.  The March 2011 SSA determination indicated that the Veteran had acquired skills from his past work activity, which was "medium work," while his current work capacity is reduced to sedentary work.

A September 2013 VA examination report found that the Veteran's hip disability impacted his ability to work, noting that the Veteran's increasing sciatica affected his hips thereby limiting his activities.  An August 2015 VA examination report indicated that the Veteran is capable of sedentary to light or moderate duty activities, such as lifting less than 30 pounds, if he so chooses.

Based on the above evidence, it is not in dispute that the Veteran is precluded from strenuous types of employment due to his service-connected disabilities.  Consequently, what remains for consideration is whether the service connected disabilities also preclude gainful sedentary employment consistent with his education and work experience.

In this regard, the March 2011 SSA decision is the only opinion which considered the Veteran's education and occupational experience in finding that the Veteran was unable to work due to his low back and hip disabilities.  There is nothing in the record to contradict the SSA determination.  As noted above, the Veteran has indicated that his employment experience has been in a physically demanding occupation requiring extended periods of travel, standing and walking.

Consequently, the record demonstrates that the Veteran is precluded from participating in any regular substantially gainful employment consistent with his educational and occupational experience due to his service-connected disabilities.
Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. §§ 3.102, 4.3), the Board finds that a TDIU rating is warranted.


ORDER

TDIU is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


